DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 20-41 are pending.

Priority
Acknowledgment is made of applicant’s Claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/426,115, filed on 04 March 2015.

Designation of Claims to be Examined
On 26 May 2021 Applicant filed a preliminary amendment to the originally filed specification. The preliminary amendment revised the filed Claims by cancelling Claims 1-19 and adding new Claims 20-41. 

On 04 October 2021 Applicant filed a third set of Claims. The 04 October Claims were numbered 1-16 and appeared to be a copy of the originally filed Claims 1-19 without Claims 17-19. The 04 October Claims were not marked as required for amended claims.

Although the Claims filed 04 October were filed after the preliminary amendment, the filings were not correctly marked and contained nothing to indicate the Applicant intended the later filed Claims to replace those amended by the preliminary amendment.

The current and complete set of claims for this application are those filed 26 May 2021 as a preliminary amendment and numbered 20-41. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).  A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 20-41 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of Claims 1-22, respectively, of copending Application No. 17/341,292 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim 20-41 of this application are patentably indistinct from Claims 1-22 of Application No. 17/341,292.  Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

17/331,342
US 11,035,990
Claim 20 An electronic device comprising: 

a display; 

a memory; 

a processor coupled to the memory and configured to: 

determine, by detection or a user input, a plurality of factors comprising: 

total time the user is exposed to the display during said use of the electronic device, 

ambient lighting of the place where the user interacts with the display, or



the time of day the display is operating, 

obtain, for each of the determined plurality of factors, a maximum percent of reduction and a minimum percent of reduction for the light emission of the display within a light spectrum between 380 and 500 nm, by extracting the maximum percent of reduction and the minimum percent of reduction corresponding to each of the determined plurality of factors from a predetermined look-up table, and 

reduce, based upon the obtained values, an intensity of the light emission of the display within the light spectrum between 380 nm and 500 nm, wherein the percent reduction is between the sum of each determined maximum percent of reduction and the sum of each determined minimum percent of reduction.


a light-emitting diode (“LED”) display; 

a memory; 

a processor coupled to the memory and configured to: 

determine, by detection or a user input, a plurality of factors comprising: 

total time a user is exposed to the LED display during said use of the electronic device; and

one condition of lowest ambient lighting during use of the electronic device selected from photopic, mesopic, or scotopic; 




obtain, for each of the determined plurality of factors, a maximum percent of reduction and a minimum percent of reduction for light emission of the LED display within a light spectrum between 380 and 500 nm, by extracting the maximum percent of reduction and the minimum percent of reduction corresponding to each of the determined plurality of factors from a predetermined look-up table, 

reduce, based upon the obtained values, an intensity of the light emission of the LED display within the light spectrum between 380 nm and 500 nm, wherein the percent reduction is between the sum of each determined maximum percent of reduction and the sum of each determined minimum percent of reduction.


Claims 21-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-22, respectively, of U.S. Patent No. 11,035,990. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent Claims anticipate the application Claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640. The examiner can normally be reached 1000-1900. Examiner 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/Examiner, Art Unit 2694